
	
		II
		111th CONGRESS
		2d Session
		S. 3353
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2010
			Mr. Lautenberg (for
			 himself, Mrs. Gillibrand,
			 Mr. Menendez, and
			 Mr. Burris) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide grants for juvenile
		  mentoring.
	
	
		1.Short titleThis Act may be cited as the
			 Juvenile Mentoring Program Act of
			 2010 or the JUMP
			 Act of 2010.
		2.Grants for
			 national, State, and local programsTitle II of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.) is amended by
			 inserting after part F the following:
			
				GMentoring
					299K.PurposesThe purposes of this part are—
						(1)to reduce
				juvenile delinquency and gang participation;
						(2)to improve
				academic performance; and
						(3)to provide
				general guidance and promote personal and social responsibility,
						through the
				use of mentors for at-risk youth.299L.DefinitionsFor purposes of this part—
						(1)the term
				at-risk youth means an individual less than 18 years of age at
				risk of educational failure or dropping out of school or involvement in
				delinquent activities; and
						(2)the term
				mentor means a responsible adult who is linked with an at-risk
				youth on a one-to-one volunteer basis, establishing a supportive relationship
				with the youth and providing the youth with exposure to new experiences that
				enhance the youth's ability to become a responsible citizen.
						299M.GrantsThe Administrator shall, by making grants
				to and entering into contracts with State and local educational agencies or
				national, regional, and local nonprofit organizations, establish and support
				programs and activities for the purpose of implementing mentoring programs
				that—
						(1)are designed to
				link at-risk children, particularly children living in high crime areas and
				children experiencing educational failure, with responsible adults; and
						(2)are intended to
				achieve 1 or more of the following goals:
							(A)Provide general
				guidance to at-risk youth.
							(B)Promote personal
				and social responsibility among at-risk youth.
							(C)Increase at-risk
				youth's participation in and enhance their ability to benefit from elementary
				and secondary education.
							(D)Discourage
				at-risk youth's use of illegal drugs, violence, and dangerous weapons, and
				other criminal activity.
							(E)Discourage
				involvement of at-risk youth in gangs.
							(F)Encourage at-risk
				youth's participation in community service and community activities.
							299N.Regulations and
		  guidelinesThe
				Administrator shall develop and distribute to program participants specific
				model guidelines for the screening of prospective program mentors.
					299O.Use of grants(a)Permitted
				usesGrants awarded pursuant
				to this part shall be used to implement mentoring programs, including—
							(1)hiring of mentoring coordinators and
				support staff;
							(2)recruitment, screening, and training of
				adult mentors;
							(3)reimbursement of mentors for reasonable
				incidental expenditures such as transportation that are directly associated
				with mentoring;
							(4)training of
				mentoring program staff in effective practices; and
							(5)such other purposes as the Administrator
				may reasonably prescribe by regulation.
							(b)Additional
				permitted uses for national grantsIn addition to the uses set
				forth in subsection (a), national grants awarded pursuant to this part may be
				used to implement and improve mentoring programs, including—
							(1)the establishment
				and implementation of quality assurance services, including best practices for
				the screening of volunteer mentors and supervision of mentoring
				relationships;
							(2)the establishment
				and implementation of child safety standards;
							(3)the establishment
				and implementation of information technology systems to track the effectiveness
				of program models; and
							(4)research
				evaluations to inform best practices.
							(c)Prohibited
				usesGrants awarded pursuant to this part shall not be
				used—
							(1)to directly compensate mentors, except as
				provided pursuant to subsection (a)(3);
							(2)to obtain educational or other materials or
				equipment that would otherwise be used in the ordinary course of the grantee's
				operations;
							(3)to support litigation of any kind;
				or
							(4)for any other purpose reasonably prohibited
				by the Administrator by regulation.
							299P.Considerations(a)In
				generalIn making grants
				under this part, the Administrator shall give priority for awarding grants to
				applicants that—
							(1)serve at-risk youth in high crime
				areas;
							(2)have 60 percent or more of their youth
				eligible to receive funds under the Elementary and Secondary Education Act of
				1965 (20 U.S.C. et seq.); and
							(b)Other
				considerationsIn making grants under this part, the
				Administrator shall give consideration to—
							(1)the quality of a mentoring plan,
				including—
								(A)the resources, if any, that will be
				dedicated to providing participating youth with opportunities for job training
				or postsecondary education; and
								(B)the degree to which parents, teachers,
				community-based organizations, and the local community participate in the
				design and implementation of the mentoring plan; and
								(2)the capability of the applicant to
				effectively implement the mentoring plan.
							299Q.ApplicationsAn application for assistance under this
				part shall include—
						(1)information on the youth expected to be
				served by the program;
						(2)a provision for a mechanism for matching
				youth with mentors based on the needs of the youth;
						(3)an assurance that no mentor will be
				assigned to more than one youth, so as to ensure a one-to-one
				relationship;
						(4)an assurance that projects will be
				monitored to ensure that each youth benefits from a mentor relationship, with
				provision for a new mentor assignment if the relationship is not beneficial to
				the youth;
						(5)the method by which mentors and youth will
				be recruited to the project;
						(6)the method by which prospective mentors
				will be screened;
						(7)the training that will be provided to
				mentors; and
						(8)the method by
				which outcomes for youth will be measured and the strength of the mentoring
				relationship monitored.
						299R.Grant cyclesGrants under this part shall be made for up
				to 3-year
				periods.
					.
		3.Authorization
			 of appropriationsSection 299
			 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5671)
			 is amended—
			(1)in subsection
			 (a)—
				(A)in the
			 subsection heading, by striking parts C and E and
			 inserting parts C, E, and
			 G;
				(B)in paragraph
			 (2), in the matter preceding subparagraph (A), by striking parts C and
			 E and inserting parts C, E, and G;
				(2)by
			 redesignating subsection (d) as subsection (e); and
			(3)by inserting
			 after subsection (c) the following:
				
					(d)Authorization
				of appropriations for part GThere are authorized to be
				appropriated to carry out part G, and authorized to remain available until
				expended, $150,000,000 for each of fiscal years 2011 through
				2015.
					.
			
